ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-300, concluding that ARTHUR GLATMAN of JERSEY CITY, who was admitted to the bar of this State in 1975, should be reprimanded for violating RPC l.l(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.15(a)(negligent misappropriation), RPC 1.15(b)(failure to disburse funds promptly), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and RPC 8.1(b)(failure to cooperate with disciplinary authorities), and good cause appearing;
It is ORDERED that ARTHUR GLATMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.